DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 8/19/2021 wherein claims 2 and 3 have been amended.
Claims 2-12 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 8/19/2021 regarding the rejection of claims 2-6, 8, 9, 11 and 12 made by the Examiner under 35 USC 102(a)(1) over Velev et al. (US 2014/0256545) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 6/17/2021.
Applicants arguments filed 8/19/2021 regarding the rejection of claims 2-12 made by the Examiner under 35 USC 103 over Velev et al. (US 2014/0256545) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 6/17/2021.
In regards to the 102(a)(1) and 103 rejections, Applicant asserts the following:
A)  The instant claims require the nanoparticle be free of a bioadhesive layer which the prior art requires. As such, the rejection should be withdrawn.
In response to A, the amendment is acknowledged. Example 1 at [0112] of Velev combined their biodegradable nanoparticles to a cationic polyelectrolyte solution that does not result in a (cationic) polyelectrolyte layer being deposited on to the surface of the particle. This is observed on Table 2 of Velev: 
    PNG
    media_image1.png
    255
    413
    media_image1.png
    Greyscale
 where it can be seen that when the concentraiton of PDADMAC is present at a concentraiton of 0.005 and 0.001% in the nanoparticle soltuion, the dispersed particles remain negatively charged thereby indicating that the particles do not possesses a (cationic) polyelectrolyte layer. As such, the amendment is not considered persuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  .
Applicant has amended claim 2 to recite a ‘… wherein the engineered biodegradable particle core does not comprises a bioadhesive layer”.  This limitation is not supported literally in the specification as filed. Nowhere in the specification is it ever described where the polyelectrolyte exists in relation to the particle core. The closest the Examiner could find is Fig 1 but the Figure is unclear as to where and how the cationic polyelectrolyte is situated with respect to the particle core. As such, Figure 1 is insufficient to support the limitation as Figure 1 appears to show the cationic material as a mesh rather than something that could be broadly understood as a layer. Thus, Applicant lacks sufficient support for the notion of a “bioadhesive layer” in relation to the bioadhesive particle. If Applicant contends that there is support for such a specific limitation, then Applicant is requested to point to the specific page and line of said support. This is a new matter rejection.
Applicants attention is directed to MPEP 714.03, “Applicant should also specifically point out the support for any amendments made to the disclosure.” Applicant has not done so.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2-6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velev et al. (US 2014/0256545; of record).
Velev discloses nanoparticles having a diameter between 10-500 nm (see claim 20) (see instant claim 11) wherein the nanoparticle comprises a core made from biopolymers such as lignocellulose and modified lignin such as unsulfonated lignin (see instant claims 2, 4-6 and 9).  It is noted that all of these biopolymers are plant derived (see instant claim 3). The nanoparticle may be dispersed in a cationic polyelectrolyte solution (see [0112]).  The nanoparticles of the solution may be provided as a coating onto an article to provide antiviral/cytotoxic benefit (see claim 22) (see instant claim 12). As it pertains to the instant claim limitation that the particle core not possess a bioadhesive layer, the Examiner points to Table 2 of Velev: 
    PNG
    media_image1.png
    255
    413
    media_image1.png
    Greyscale
 which provides the surface charges fo the nanoparticles dispersed in the polyelectrolyte (PDADMAC) solution. It’s observed that when the concentraiton of PDADMAC is present at a concentraiton of 0.005 and 0.001%, the dispersed particles remain negatively charged thereby indicating that the particles do not possesses a (cationic) polyelectrolyte layer. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al. (US 2014/0256545; of record).
Velev provides nanoparticles having a diameter between 10-500 nm (see claim 20) (see instant claim 11) wherein the nanoparticle comprises a core made from biopolymers such as lignocellulose and modified lignin such as unsulfonated lignin (see instant claims 2, 4-6 and 9).  Chitosan is also contemplated (see [0012]). It is noted that all of these biopolymers are plant derived (see instant claim 3). With respect to the concentration of the biopolymer in the nanoparticle (e.g. chitosan in an amount of at least 0.005% or lignin in an amount of at least 0.001% - see instant claims 7 and 10), these are obvious because a) the range encompassed by the claims is extremely broad that any ordinary person would readily identify an amount with said range and b) where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05(II)(A).  
As it pertains to the instant claim limitation that the particle core does not possess a bioadhesive layer, the Examiner points to Table 2 of Velev: 
    PNG
    media_image1.png
    255
    413
    media_image1.png
    Greyscale
 which provides the surface charges fo the nanoparticles dispersed in the polyelectrolyte (PDADMAC) solution. It’s 
The nanoparticles are provided as a coating onto an article to provide antiviral/cytotoxic benefit (see claim 22) (see instant claim 12).
The only difference between Velev and the instant claims is that Velev does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Velev, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Velev's disclosure, to arrive at a nanoparticle composition comprising a core comprising a biopolymer and a coating disposed on the biopolymer core comprising a cationic material. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611